NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50324

                Plaintiff-Appellee,             D.C. Nos.
                                                2:19-cr-00288-SVW-1
 v.                                             2:19-cr-00288-SVW

KRISTOPHER NATHAN BOUTIN,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                     Argued and Submitted February 15, 2022
                              Pasadena, California

Before: OWENS and MILLER, Circuit Judges, and CHRISTENSEN,** District
Judge.

      Kristopher Boutin, a federal prisoner incarcerated in Texas, appeals from the

district court’s denial of his motion to suppress the evidence obtained from digital

devices seized from his residence. The investigation ultimately led to his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Dana L. Christensen, United States District Judge for
the District of Montana, sitting by designation.
conviction for possession of child pornography, in violation of 18 U.S.C.

§ 2252A(a)(5)(B), (b)(2), and failure to register under the Sex Offender

Registration and Notification Act (“SORNA”), in violation of 18 U.S.C. § 2250(a).

Boutin also seeks review of certain conditions of his supervised release. Because

the parties are familiar with the facts, we do not recount them here. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm in part and vacate and remand

to the district court in part.

       We review de novo the district court’s ruling on the motion to suppress and

the application of the good faith exception to the exclusionary rule. United States

v. Barnes, 895 F.3d 1194, 1199 (9th Cir. 2018). Evidence obtained pursuant to an

invalid warrant will not be excluded so long as the executing officers “act[ed] ‘in

objectively reasonable reliance’ on the warrant.” United States v. Underwood, 725

F.3d 1076, 1085 (9th Cir. 2013) (citation omitted). We consider the totality of the

circumstances when making that assessment. Id. This good faith exception

applies so long as “[t]he affidavit . . . establish[ed] at least a colorable argument for

probable cause,” United States v. Crews, 502 F.3d 1130, 1136 (9th Cir. 2007)

(citation omitted), which “is made when thoughtful and competent judges could

disagree that probable cause does not exist,” Underwood, 725 F.3d at 1085 (9th

Cir. 2013) (internal quotation marks and citation omitted).

       Based on the totality of the circumstances, it was objectively reasonable for


                                            2
the officers to rely on the warrant because it created a colorable argument for

probable cause that Boutin lived in the Irvine apartment, and that he had access to

digital devices. The affidavit outlined extensive facts indicative of the alleged

crime, which were corroborated by the officer’s observations and experience

connecting digital devices to the SORNA violation and to the location. See United

States v. Jobe, 933 F.3d 1074, 1078 (9th Cir. 2019) (holding the officers could

reasonably rely on a warrant where the affidavit outlined facts indicative of the

alleged crime, including a tip corroborated by the officer’s observations and

experience). And as in Crews, the officer’s statements about people who commit

this type of crime bolstered the reasonableness of relying on the warrant because

they tied case-specific facts—concerning Boutin’s status as a sex offender and

access to electronic devices, digital photos, and social media—to the evidence the

officers expected to find on the devices. 502 F.3d at 1137; cf. United States v.

Weber, 923 F.2d 1338, 1345-46 (9th Cir. 1990) (holding reliance on a search

warrant was unreasonable where the officer’s statements concerned “child

molesters” without any evidence the defendant could be so labeled).

      Additionally, the executing officers reasonably relied upon the warrant in

good faith to search the Irvine residence for digital devices because the affidavit

contained “indicia of . . . a reasonable nexus between the crime . . . and [the

location searched].” Crews, 502 F.3d at 1137. The affidavit reasonably connected


                                          3
the defendant to the evidence and the location searched, and further explained that

digital evidence is typically stored at home in these kinds of cases. Cf. United

States v. Grant, 682 F.3d 827, 838-41 (9th Cir. 2012) (establishing no reasonable

nexus where the warrant connected only unrelated individuals to the evidence and

location searched).

      Boutin’s overbreadth arguments also fail because the warrant “was not ‘so

facially overbroad as to preclude reasonable reliance.’” United States v. Luk, 859

F.2d 667, 678 (9th Cir. 1988) (quoting United States v. Michaelian, 803 F.2d 1042,

1046 (9th Cir. 1986)). Because the officers could reasonably rely on this warrant’s

assessment of probable cause, the warrant was not facially overbroad. See id. And

the officers properly relied on the warrant in good faith because it restricted seizure

to documents from a set time period and prohibited seizure of certain categories of

documents. See Michaelian, 803 F.2d at 1047; United States v. Schmidt, 947 F.2d

362, 373-74 (9th Cir. 1991). Also, because the record shows that officers seized

only evidence authorized under the good faith exception, it is not clear that they

“seized evidence to the full extent” of the issued warrant as Boutin alleges.

      Because we determine the good faith exception to the exclusionary rule

applies, we do not address whether the affidavit supported probable cause. See

Crews, 502 F.3d at 1136.

      Finally, we vacate and remand Special Conditions 16 and 17 for the district


                                          4
court to conform the written judgment to the oral pronouncement. See United

States v. Hernandez, 795 F.3d 1159, 1169 (9th Cir. 2015). We also vacate and

remand Special Conditions 12 and 19, which were not included in the oral

pronouncement, for the district court to strike them from the written judgment. See

United States v. Jones, 696 F.3d 932, 938 (9th Cir. 2012). Additionally, we vacate

and remand Standard Condition 14 for the district court to strike it from the written

judgment because, as the government conceded, the condition was not inherently

included in Boutin’s sentence, cf. United States v. Napier, 463 F.3d 1040, 1043

(9th Cir. 2006), as it was not used by the Central District at the time of sentencing,

see Am. General Order 20-04 (C.D. Cal. Aug. 28, 2020).

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                          5